Title: From Benjamin Franklin to the Massachusetts House of Representatives Committee, 28 September 1764
From: Franklin, Benjamin
To: Massachusetts House of Representatives Committee


Gentlemen,
Philada. Sept. 28. 1764
I received duly your Letter of the 25th. of June, directed to the Speaker of our Assembly; but the House not meeting till the tenth Instant, I could not sooner acquaint you with their Sentiments on the Matters by you recommended to their Consideration. I have now the Pleasure of informing you, that they concur intirely with your Assembly in the Ends you have in View, and in the Means proposed to obtain them. They have accordingly wrote fully to their Agent on the Subject, and directed him to join with the Agent of your and the other Provinces in the Steps to be taken.
I heartily wish them Success, and have the honour of subscribing myself Gentlemen, Your most obedient &c.
B F.
 
Endorsed: Letter from Boston Assembly 1764
